             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 1 of 58




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


WALGREEN CO., THE KROGER CO.,
ALBERTSONS COMPANIES, INC. and
H-E-B, L.P.,

        Plaintiffs,

vs.
                                                      CASE NO.
ASTRAZENECA PHARMACEUTICALS                           JURY TRIAL DEMANDED
L.P., ASTRAZENECA L.P., ASTRAZENECA
UK LIMITED, HANDA
PHARMACEUTICALS, LLC, PAR
PHARMACEUTICAL, INC. and ACCORD
HEALTHCARE, INC.,

        Defendants.



                      COMPLAINT AND DEMAND FOR JURY TRIAL
               Plaintiffs Walgreen Co., The Kroger Co., Albertsons Companies, Inc. and H-E-B,

L.P. (“Plaintiffs”) sue Defendants AstraZeneca Pharmaceuticals L.P., AstraZeneca L.P.,

AstraZeneca UK Limited (collectively, “AstraZeneca”), Handa Pharmaceuticals, LLC

(“Handa”), Par Pharmaceutical, Inc. (“Par”) and Accord Healthcare, Inc. (“Accord”) for

Defendants’ violations of the antitrust laws concerning the pharmaceutical drug Seroquel XR.

For their Complaint, Plaintiffs allege as follows:

                                I. NATURE OF THE ACTION

       1.      This is a Civil antitrust Action seeking treble damages and other relief arising

out of Defendants’ foreclosure of generic competition to Seroquel XR, a prescription drug

approved by the U.S. Food and Drug Administration (“FDA”) in the United States to treat

certain mental health disorders. Seroquel XR is approved as: (1) an add-on treatment to an

antidepressant for patients with major depressive disorder who did not have an adequate
               Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 2 of 58



response to antidepressant therapy; (2) treatment for acute depressive episodes in bipolar

disorder; (3) treatment for acute manic or mixed episodes in bipolar disorder alone or with

lithium or divalproex; (4) long-term treatment of bipolar disorder with lithium or divalproex;

and (5) treatment for schizophrenia. Plaintiffs seek overcharge damages arising from

AstraZeneca’s unlawful agreements with Handa and Accord not to compete in the market for

Seroquel XR and corresponding generic versions thereof in the United States. As set forth

below, Handa subsequently assigned its unlawful agreement with AstraZeneca to Par, which

performed the agreement, sold generic Seroquel XR at supracompetitive prices, and shared the

illicit gains with Handa.

       2.       Prior to the market entry of generic versions of Seroquel XR, AstraZeneca’s

U.S. sales of branded Seroquel XR exceeded $1 billion annually.

       3.        Generic manufacturers Handa and Accord recognized the huge market potential

for generic versions of Seroquel XR and, between June and December of 2008, each filed an

Abbreviated New Drug Application (“ANDA”) with the FDA seeking approval to market

certain strengths of generic extended-release quetiapine fumarate tablets. Handa was the first

generic drug maker to submit an ANDA (No. 90-482) for the 50 mg, 150 mg, 200 mg and 300

mg strengths of extended-release quetiapine fumarate tablets, with Seroquel XR as its

Reference Listed Drug. On June 18, 2008, Accord was the first generic drug maker to file an

ANDA (No. 90-681) for the 400 mg strength of extended-release quetiapine fumarate tablets,

with Seroquel XR as the Reference Listed Drug. Handa thereafter filed an ANDA for the 400

mg strength.

       4.        Pursuant to 21 U.S.C. § 355(j)(2)(B), Handa sent AstraZeneca four separate

Paragraph IV notice letters dated July 10, 2008, July 23, 2008, October 16, 2008, and

November 14, 2008. Accord sent AstraZeneca two separate Paragraph IV notice letters dated
                                                2
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 3 of 58



September 5, 2008 and January 23, 2009. In the Paragraph IV notice letters, Handa and Accord

each certified that they would seek final FDA approval to market, and intended to launch, their

generic Seroquel XR products prior to the expiration of the follow-on patent purportedly

covering Seroquel XR, U.S. Patent No. 5,948,437 (the “’437 Patent”), which Handa and Accord

claimed was invalid and/or would not be infringed by Handa’s and Accord’s respective

proposed generic Seroquel XR products.

       5.       The ’437 Patent expired on May 28, 2017. The regulatory exclusivities

associated with the ’437 Patent expired on November 28, 2017.

       6.       On July 28, 2008, AstraZeneca filed a complaint against Handa in the United

States District Court for the District of New Jersey, alleging that Handa’s filing of its ANDA

No. 90-482 relating to its 200 mg, 300 mg and 400 mg strengths of generic Seroquel XR

infringed the ’437 Patent under 35 U.S.C. § 271(e)(2)(A).

       7.       On October 28, 2008, AstraZeneca filed a complaint against Handa in the

United States District Court for the District of New Jersey, alleging that Handa’s filing of its

ANDA No. 90-482 relating to its 50 mg strength of generic Seroquel XR infringed the ’437

Patent under 35 U.S.C. § 271(e)(2)(A).

       8.       On December 8, 2008, AstraZeneca filed a complaint against Handa in the

United States District Court for the District of New Jersey, alleging that Handa’s filing of its

ANDA No. 90-482 relating to its 150 mg strength of generic Seroquel XR infringed the ’437

Patent under 35 U.S.C. § 271(e)(2)(A).

       9.       AstraZeneca’s three lawsuits against Handa were consolidated, and are

collectively referred to herein as the “Handa Seroquel XR Patent Litigation.”

       10.      AstraZeneca filed two patent infringement lawsuits against Accord regarding

the two Accord Paragraph IV certification notice letters. First, on September 26, 2008,
                                                 3
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 4 of 58



AstraZeneca filed Civil Action No. 08-cv-04804 against Accord in the District of New Jersey in

connection with Accord’s notice letter dated September 5, 2008. Second, on February 10,

2009, AstraZeneca filed Civil Action No. 09-cv-00619 against Accord in the District of New

Jersey in connection with Accord’s notice letter dated January 23, 2009. These lawsuits against

Accord are collectively referred to as the “Accord Seroquel XR Patent Litigation.”

       11.      Over the course of the Handa Seroquel XR Patent Litigation, it became clear

that Handa’s proposed generic version of Seroquel XR would not infringe the ’437 Patent. The

’437 Patent did not broadly claim the chemical compound quetiapine, or even its salt quetiapine

fumarate. Instead, the ’437 Patent narrowly claimed very specific formulations of quetiapine

fumarate, each of which requires a “gelling agent.” The Honorable Joel A. Pisano, who

presided over the Accord Seroquel XR Litigation and the Handa Seroquel XR Patent Litigation,

construed “gelling agent” to mean “any substance which forms a gel when in contact with

water.” But Handa’s proposed generic version of Seroquel XR used hydrogenated vegetable

oil, which could not be a “gelling agent” under the district court’s claim construction.

Hydrogenated vegetable oil is hydrophobic, and not even miscible with water, i.e., it does not

form a homogeneous mixture with water.

       12.      The District Court issued its claim construction opinion applicable in both the

Handa Seroquel XR Patent Litigation and the Accord Seroquel XR Patent Litigation on

November 30, 2010.

       13.      On December 9, 2010, the FDA granted tentative approval to Handa’s ANDA

for generic Seroquel XR in all strengths, determining that Handa’s ANDA for generic Seroquel

XR was approvable and satisfied all requirements for bioequivalence; chemistry,

manufacturing, and controls (“CMC”); and labeling.



                                                 4
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 5 of 58



        14.      Under the District Court’s claim construction, AstraZeneca was very likely to

lose the ’437 Patent litigation. Rather than face the risk that Handa’s proposed generic versions

of Seroquel XR would be found not to infringe the ’437 Patent, AstraZeneca induced Handa

with a large “reverse payment” to abandon the patent fight and agree not to compete with

AstraZeneca for up to five years. Such payments are referred to as “reverse payments” because

the patent holder pays the alleged infringer, whereas ordinarily the alleged infringer would pay

the patent holder to settle patent litigation.

        15.      Specifically, on or about September 29, 2011, AstraZeneca and Handa entered

into a settlement agreement concerning Handa’s ANDA No. 90-482 (the “Handa Non-Compete

Agreement”). Under the terms of the Handa Non-Compete Agreement, Handa agreed to

abandon the patent fight and delay its launch of generic extended-release quetiapine fumarate in

the 50 mg, 150 mg, 200 mg and 300 mg strengths until November 1, 2016 (and also agreed to

quit the patent fight as to the 400 mg strength as well, for which Handa was not the first filer).

In exchange for Handa’s delayed generic launch, AstraZeneca agreed not to compete with

Handa by launching an authorized generic Seroquel XR (the brand product packaged and sold

as a generic, sometimes referred to as an “AG”) during the first 180 days after Handa’s launch,

i.e., between November 1, 2016 and April 30, 2017. But for the Handa Non-Compete

Agreement, Handa would not have agreed to delay the 50 mg, 150 mg, 200 mg, 300 mg

strengths of generic Seroquel XR until November 1, 2016 and AstraZeneca would not have

agreed to delay an authorized generic in these strengths to compete with Handa’s generic

product until May 1, 2017. The purpose and effect of the Handa Non-Compete Agreement was

to delay lower- priced generic competition with AstraZeneca’s branded Seroquel XR product

for up to five years, and to eliminate competition for generic extended-release quetiapine

fumarate from an AG in the 50 mg, 150 mg, 200 mg, 300 mg strengths during Handa/Par’s 180-
                                                  5
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 6 of 58



day period of generic exclusivity (as described below), thereby generating enormous windfalls

for AstraZeneca and Handa (and eventually Par).

       16.       On October 29, 2012, Par announced that it had acquired Handa’s ANDA No.

90-482. Par’s press release stated that it:

       entered into an exclusive acquisition and license agreement with Handa
       Pharmaceuticals, LLC to acquire Handa’s Abbreviated New Drug Application
       (ANDA) for quetiapine fumarate extended-release tablets, the generic version of
       AstraZeneca's Seroquel XR®. Handa believes it is the first applicant to file an
       ANDA containing a paragraph IV certification for the 50 mg, 150 mg, 200 mg
       and 300 mg strengths of the product, which would potentially provide 180 days of
       marketing exclusivity . . . .

       Under the terms of the agreement, Par has made a payment for the ANDA and for
       exclusive rights to market, sell and distribute quetiapine fumarate extended-
       release tablets in the U.S. under the ANDA, subject to its final approval by the
       U.S. Food and Drug Administration. Par will receive a share of profits from the
       sales of the product. Under the terms of a prior settlement agreement with
       AstraZeneca, which has been assigned to Par, Par has a license to enter the U.S.
       market with quetiapine fumarate extended-release tablets on November 1, 2016 or
       earlier under certain circumstances.

       17.       A press release that Handa issued on May 10, 2017 confirms that Handa and

Par agreed, as part of their acquisition and license agreement, to share in the illicit profits from

their Handa Non-Compete Agreement. The press release states, “Par’s Quetiapine XR ANDA

was developed by Handa and acquired by Par on August 3, 2012. Handa retains the right to a

portion of profits from the sale of the product, pursuant to its agreement with Par.” By

acquiring Handa’s ANDA, acquiring an assignment of the Handa Non-Compete Agreement,

agreeing to divide the illicit gains therefrom, performing the delay provisions thereof, and

selling generic Seroquel XR at supracompetitive prices, Par became an active participant and

co-conspirator in the pre-existing conspiracy between Handa and AstraZeneca. Accordingly

like Handa and AstraZeneca, Par is jointly and severally liable for all harm flowing from the

conspiracy.


                                                  6
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 7 of 58



       18.      Accord and AstraZeneca entered into an agreement similar to the Handa Non-

Compete Agreement, which included a similar reverse payment from the patent holder,

AstraZeneca, to the alleged infringer, Accord, to abandon the patent fight and agree not to

compete with AstraZeneca for up to five years. Specifically, on or about October 5, 2011, prior

to the end of any trial, Accord and AstraZeneca entered into an agreement pursuant to which

Accord agreed to delay its launch of the 400 mg strength of generic Seroquel XR, for which

Accord was the first ANDA filer, until November 1, 2016, and AstraZeneca agreed not to

launch an authorized generic version of the 400 mg strength for 180 days thereafter. Pursuant to

this agreement, Accord in fact did not launch generic 400 mg Seroquel XR until November 1,

2016, and AstraZeneca did not launch an authorized generic version of Seroquel XR 400 mg

until May 1, 2017. The Accord-AstraZeneca settlement agreement is referred to as the “Accord

Non-Compete Agreement.”

       19.      But for the Accord Non-Compete Agreement, Accord would not have agreed to

delay 400 mg generic Seroquel XR until November 1, 2016 and AstraZeneca would not have

agreed to delay launching an authorized generic in this strength to compete with Accord’s

generic product until May 1, 2017. The purpose and effect of the Accord Non-Compete

Agreement was to delay lower-priced generic competition with AstraZeneca’s branded

Seroquel XR product for up to five years, and to eliminate competition for generic extended-

release quetiapine fumarate from an AG during Accord’s 180-day period of generic exclusivity,

thereby generating enormous windfalls for AstraZeneca and Accord.

       20.      On November 1, 2016, Par began selling 50 mg, 150 mg, 200 mg and 300 mg

generic Seroquel XR and Accord began selling 400 mg generic Seroquel XR.

       21.      On May 1, 2017 (180 days later), AstraZeneca launched authorized generic

versions of Seroquel XR in the 50 mg, 150 mg, 200 mg, 300 mg, and 400 mg strengths.
                                                7
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 8 of 58



        22.      Several other generic competitors launched their own versions of generic

Seroquel XR (in all strengths) in or around early May 2017.

        23.      Because of the unlawful Handa Non-Compete Agreement and Accord Non-

Compete Agreement (together, the “Non-Compete Agreements”), no generic Seroquel XR was

available for purchase in the United States until November 1, 2016 and, for a period of six

months thereafter, only one generic was available for each strength of Seroquel XR (marketed

by Par in the 50 mg, 150 mg, 200 mg, and 300 mg strengths and by Accord in the 400 mg

strength).

        24.      But for the unlawful Non-Compete Agreements, one or more generic versions

of Seroquel XR (in each strength) would have entered the market much earlier – either

following patent litigation victory by Handa and/or Accord, at-risk launch(es) by Handa and/or

Accord, or agreement(s) that did not include unlawful reverse payments from AstraZeneca for

delay. Courts have repeatedly recognized that payments for delay result in later generic entry

dates. See, e.g., In re Niaspan Antitrust Litig., 42 F. Supp. 3d 735, 751-52 (E.D. Pa. 2014). In

addition, AstraZeneca would have simultaneously launched authorized generic Seroquel XR (in

each strength) when generic entry occurred instead of waiting until after Handa/Par’s and

Accord’s 180-day marketing exclusivity lapsed (as AstraZeneca actually did). Thus, absent the

unlawful Non-Compete Agreements, Plaintiffs would have been able to satisfy their

requirements for extended-release quetiapine fumarate at significantly lower prices

substantially earlier.

        25.      By means of the Non-Compete Agreements, AstraZeneca, Handa/Par and

Accord agreed to divide ill-gotten revenues, both during the period in which Handa/Par and

Accord agreed not to launch (i.e., prior to November 1, 2016), and during Handa/Par’s and

Accord’s 180-day periods of generic marketing exclusivity during which AstraZeneca agreed

                                                8
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 9 of 58



not to launch authorized generic Seroquel XR to compete with Handa/Par’s and Accord’s

respective generic products, all of which resulted in anticompetitive overcharges to Plaintiffs.

       26.     Defendants violated Sections 1 and 2 of the Sherman Act through the

anticompetitive Non-Compete Agreements that allocated markets, restricted output, and

improperly maintained, enhanced and extended AstraZeneca’s market and monopoly power by

(1) foreclosing or delaying competition from lower-priced generic Seroquel XR that otherwise

would have entered the market earlier; (2) foreclosing or delaying competition from authorized

generic Seroquel XR that otherwise would have entered the market earlier; and (3) fixing,

raising, maintaining, or stabilizing the prices of Seroquel XR and its generic equivalents at

supracompetitive levels.

       27.      Plaintiffs were injured and sustained damages in the form of overcharges on

purchases of both branded and generic forms of Seroquel XR as a direct result of the unlawful

Non-Compete Agreements.

                                         II. PARTIES

       28.     Plaintiff Walgreen Co. (“Walgreen”) is an Illinois corporation having its principal

place of business at 200 Wilmot Road, Deerfield, Illinois 60015. Walgreen owns and operates

retail stores in several states at which it dispenses prescription drugs, including Seroquel XR, to

the public. Walgreen brings this Action in its own behalf and as the assignee of Amerisource-

Bergen Drug Corporation, a pharmaceutical wholesaler, which during the relevant period

purchased Seroquel XR directly from Defendants for resale to Walgreen and which has expressly

assigned its claims arising out of those purchases to Walgreen.

       29.     Plaintiff The Kroger Co. (“Kroger”) is an Ohio corporation having its principal

place of business at 1014 Vine Street, Cincinnati, Ohio 45202. Kroger owns and operates retail

stores in several states at which it dispenses prescription drugs, including Seroquel XR, to the
                                                 9
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 10 of 58



public. Kroger brings this Action in its own behalf and as the assignee of Cardinal Health, Inc., a

pharmaceutical wholesaler, which during the relevant period purchased Seroquel XR directly

from Defendants for resale to Kroger and which has expressly assigned its claims arising out of

those purchases to Kroger.

       30.     Plaintiff Albertsons Companies, Inc. (“Albertsons”) is a Delaware corporation

having its principal place of business at 250 Parkcenter Boulevard, Boise Idaho 83706.

Albertsons’ affiliates own and operate retail stores in several states at which they dispense

prescription drugs, including Zetia, to the public. Albertsons brings this Action in its own

behalf and as the assignee of McKesson Corporation (“McKesson”), a pharmaceutical

wholesaler, which during the relevant period purchased Zetia directly from Merck for resale to

Albertsons’ subsidiaries and which has expressly assigned its claim arising out of those

purchases to Albertsons.

       31.     Plaintiff H-E-B L.P. (“HEB”) is a Texas limited partnership having its principal

place of business at 646 South Main Avenue, San Antonio, Texas 78204. HEB owns and

operates retail stores at which it dispenses prescription drugs, including Zetia, to the public.

HEB brings this Action in its own behalf and as the assignee of McKesson, which during the

relevant period purchased Zetia directly from Merck for resale to HEB and which has expressly

assigned its claims arising out of those purchases to HEB.

       32.     Defendant AstraZeneca Pharmaceuticals L.P. is a limited partnership organized

under the laws of Delaware, with a principal place of business at 1800 Concord Pike,

Wilmington, Delaware 19803.

       33.     Defendant AstraZeneca L.P. is a Delaware limited partnership with its principal

place of business at 1800 Concord Pike, Wilmington, Delaware 19803.


                                                 10
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 11 of 58



       34.     Defendant AstraZeneca UK Limited is a company operating and existing under

the laws of the United Kingdom, with its principal place of business at 15 Stanhope Gate,

London, United Kingdom W1Y 6LN.

       35.     Defendant Handa Pharmaceuticals, LLC is a limited liability corporation

organized under the laws of California, with a principal place of business at 1732 N. 1st Street,

Suite 200, San Jose, California 95112.

       36.     Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal

place of business at One Ram Ridge Road, Chestnut Ridge, New York 10977.

       37.     Defendant Accord Healthcare, Inc. is a North Carolina corporation with its

principal place of business at 1009 Slater Road, Suite 210, Durham, North Carolina 27703.

       38.     All of Defendants’ Actions described in this Complaint were authorized,

ordered, and/or undertaken by Defendants’ various officers, agents, employees, or other

representatives while actively engaged in the management of Defendants’ affairs (or that of

their predecessors-in-interest) within the course and scope of their duties and employment,

and/or with Defendants’ actual and/or apparent authority.

                              III. JURISDICTION AND VENUE

       39.     This Action is brought pursuant to section 4 of the Clayton Act, 15 U.S.C. §

15(a), to recover treble damages and the costs of suit, including reasonable attorneys’ fees, for

injuries sustained by Plaintiffs as a result of Defendants’ violations of sections 1 and 2 of the

Sherman Act, 15 U.S.C. §§ 1 and 2. This Court’s jurisdiction is based upon 28 U.S.C. §§ 1331

and 1337(a).

       40.     Defendants are found and transact business within this judicial district, and

Defendants’ interstate trade and commerce hereinafter described was carried out, in substantial


                                                 11
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 12 of 58



part, in this district. Venue, therefore, is appropriate within this district under 15 U.S.C. § 22

and 28 U.S.C. § 1391(b) and (c).

       41.     This Court has personal jurisdiction over each Defendant because each

Defendant has transacted business, maintained substantial contacts, and/or committed overt acts

in furtherance of its illegal conduct and conspiracy throughout the United States, including in

this District. The conduct and conspiracy have been directed at, and have had the intended

effect of, causing injury to persons residing in, located in, or doing business throughout the

United States, including in this District.

                                IV. REGULATORY BACKGROUND

       A.      Characteristics of the Prescription Pharmaceutical Marketplace

       42.     The marketplace for the sale of prescription pharmaceutical products in the

United States suffers from a significant imperfection that brand manufacturers can exploit in

order to obtain or maintain market power in the sale of a particular pharmaceutical composition.

Markets function best when the person responsible for paying for a product is also the person

who chooses which product to purchase. When the same person has both the payment obligation

and the choice of products, the price of the product plays an appropriate role in the person’s

choice of products and, consequently, the manufacturers have an appropriate incentive to lower

the prices of their products.

       43.     The pharmaceutical marketplace, however, is characterized by a “disconnect”

between the payment obligation and the product selection. State laws prohibit pharmacists from

dispensing many pharmaceutical products, including Seroquel XR, to patients without a

prescription written by a doctor. The prohibition on dispensing certain products without a

prescription introduces a disconnect between the payment obligation and the product selection.


                                                 12
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 13 of 58



The patient (and in most cases his or her insurer) is obligated to pay for the pharmaceutical

product, but the patient’s doctor chooses which product the patient will buy.

       44.     Brand manufacturers exploit this price disconnect by employing large forces of

sales representatives to visit doctors’ offices and persuade them to prescribe the manufacturer’s

products. These sales representatives do not advise doctors of the cost of the branded products.

Moreover, studies show that doctors typically are not aware of the relative costs of brand

pharmaceuticals and, even when they are aware of the relative costs, they are insensitive to price

differences because they do not have to pay for the products. The result is a marketplace in

which price plays a comparatively unimportant role in product selection.

       45.     The relative unimportance of price in the pharmaceutical marketplace reduces

what economists call the price elasticity of demand—the extent to which unit sales go down

when price goes up. This reduced price elasticity in turn gives brand manufacturers the ability to

raise price substantially above marginal cost without losing so many sales as to make the price

increase unprofitable. The ability to profitably raise price substantially above marginal cost is

what economists and antitrust courts refer to as market power. The result of the market

imperfections and marketing practices described above is to allow brand manufacturers to gain

and maintain market power with respect to many branded prescription pharmaceuticals.

       B.      The Regulatory Structure for Approval of Generic Drugs and the
               Substitution of Generic Drugs for Brand Name Drugs

       46.     Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), manufacturers that

create a new drug must obtain FDA approval to sell the product by filing a New Drug

Application (“NDA”). 21 U.S.C. §§ 301-392. An NDA must include specific data concerning

the safety and effectiveness of the drug, as well as any information on applicable patents. 21

U.S.C. § 355(a), (b).


                                                13
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 14 of 58



       47.     When the FDA approves a brand manufacturer’s NDA, the drug product is listed

in an FDA publication titled Approved Drug Products with Therapeutic Equivalence

Evaluations, commonly known as the “Orange Book.” The manufacturer must list in the Orange

Book any patents that the manufacturer believes could reasonably be asserted against a generic

manufacturer that makes, uses, or sells a generic version of the brand drug before the expiration

of the listed patents. If any such patents issue after the FDA approves the NDA, the

manufacturer must subsequently list them in the Orange Book within thirty days of their

issuance. 21 U.S.C. §§ 355(b)(1) & (c)(2).

       48.     The FDA relies completely on the brand manufacturer’s representations about

patent validity and applicability, as it does not have the resources or authority to verify the

validity or applicability of the manufacturer’s patents. In listing patents in the Orange Book, the

FDA merely performs a ministerial act.

       C.      The Hatch-Waxman Amendments

       49.     The Hatch-Waxman Amendments (also simply “Hatch-Waxman”), enacted in

1984, simplified the regulatory hurdles for prospective generic manufacturers by eliminating the

need for them to file lengthy and costly New Drug Applications (“NDAs”). See Drug Price

Competition and Patent Term Restoration Act of 1984, Pub. L. No. 98-417, 98 Stat. 1585, as

amended (1984). A manufacturer seeking approval to sell a generic version of a brand drug may

instead file an Abbreviated New Drug Application (“ANDA”). An ANDA relies on the

scientific findings of safety and effectiveness included in the brand manufacturer’s original

NDA. It must only show that the generic drug contains the same active ingredient(s), dosage

form, route of administration, and strength as the brand drug and is absorbed at the same rate and

to the same extent as the brand drug. In other words, the ANDA must demonstrate that the

generic drug is pharmaceutically equivalent and bioequivalent (together, “therapeutically
                                                 14
               Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 15 of 58



equivalent”) to the brand drug. The FDA assigns oral-dosage-form generic drugs that are

therapeutically equivalent to their brand-name counterpart an “AB” rating.

        50.        Bioequivalence exists when the active ingredient of the proposed generic drug

would be present in the blood of a patient to the same extent and for the same amount of time as

the branded counterpart. 21 U.S.C. § 355(j)(8)(B).

        51.        Congress enacted the Hatch-Waxman Amendments to expedite the entry of

legitimate (non-infringing) generic competitors, thereby reducing healthcare expenses

nationwide. Congress also sought to protect pharmaceutical manufacturers’ incentives to create

new and innovative products.

        52.        The Hatch-Waxman Amendments achieved both goals, advancing substantially

the rate of generic product launches, and ushering in an era of historically high profit margins for

brand manufacturers. In 1983, before the Hatch-Waxman Amendments, only 35% of the top-

selling drugs with expired patents had generic alternatives; by 1998, nearly all did. In 1984,

prescription drug revenue for branded and generic drugs totaled $21.6 billion; by 2009, total

prescription drug revenue had increased many-fold to $300 billion.

        D.         Paragraph IV Certifications

        53.        To obtain FDA approval of an ANDA, a manufacturer must certify that the

generic drug will not infringe any patents listed in the Orange Book. Under the Hatch-Waxman

Amendments, a generic manufacturer’s ANDA must contain one of four certifications:

        i.         that no patent for the brand drug has been filed with the FDA (a “Paragraph I

certification”);

        ii.        that the patent for the brand drug has expired (a “Paragraph II certification”);

        iii.       that the patent for the brand drug will expire on a particular date and the

manufacturer does not seek to market its generic product before that date (a “Paragraph III
                                                    15
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 16 of 58



certification”); or

        iv.     that the patent for the brand drug is invalid or will not be infringed by the generic

manufacturer’s proposed product (a “Paragraph IV certification”).

        54.     If a generic manufacturer files a Paragraph IV certification, a brand manufacturer

can delay FDA approval of the ANDA simply by suing the ANDA applicant for patent

infringement. If the brand manufacturer initiates a patent infringement Action against the

generic filer within forty-five days of receiving notification of the Paragraph IV certification

(“Paragraph IV Litigation”), the FDA will not grant final approval to the ANDA until the earlier

of: (a) the passage of 30 months, or (b) the issuance of a decision by a court that the patent is

invalid or not infringed by the generic manufacturer’s ANDA. Until one of those conditions

occurs, the FDA may grant “tentative approval,” but cannot authorize the generic manufacturer

to market its product. The FDA may grant an ANDA tentative approval when it determines that

the ANDA would otherwise be ready for final approval but for the 30-month stay.

        55.     As an incentive to spur manufacturers to seek approval of generic alternatives to

branded drugs, the first generic manufacturer to file an ANDA containing a Paragraph IV

certification typically gets a period of protection from competition from other generic versions of

the drug. For Paragraph IV certifications made after December 2003, the first generic applicant

receives 180 days of market exclusivity. This means that the first approved generic is the only

available generic for at least six months, which effectively creates a duopoly between the brand

company and the first-filing generic during this period. This 180-day exclusivity period is

extremely valuable to generic companies. When only one generic is on the market, the generic

price, while lower than the branded price, is much higher than after multiple generic competitors

enter the market. Generics are usually at least 25% less expensive than their brand name

counterparts when there is a single generic competitor, but this discount typically increases to
                                                 16
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 17 of 58



50% to 80% (or more) when there are multiple generic competitors on the market. Being able to

sell at the higher duopoly price for six months may be worth hundreds of millions of dollars.

       56.     The first generic applicant can help the brand manufacturer “game the system” by

delaying not only its own market entry, but also the market entry of all other generic

manufacturers. The first generic applicant, by agreeing not to begin marketing its generic drug,

thereby delays the start of the 180-day period of generic market exclusivity. This tactic creates a

“bottleneck” because later generic applicants cannot launch until the first generic applicant’s

180-day exclusivity has elapsed or is forfeited.

       E.      Benefits of Generic Drugs

       57.     Generic versions of brand name drugs contain the same active ingredient, and are

determined by the FDA to be just as safe and effective, as their brand name counterparts. The

only material difference between generic and brand name drugs is their price. The launch of a

generic drug thus usually brings huge cost savings for all drug purchasers. The Federal Trade

Commission (“FTC”) estimates that, by one year after market entry, the generic version takes

over 90% of the brand’s unit sales and sells for 15% of the price of the brand name product. In

retail pharmacy chains, such as Plaintiffs, a generic typically achieves at least an 80%

substitution rate within 90 days. As a result, brand name companies, such as AstraZeneca, view

competition from generic drugs as a grave threat to their bottom lines.

       58.     Due to the price differentials between brand and generic drugs, and other

institutional features of the pharmaceutical industry, including state generic substitution laws,

pharmacists liberally and substantially substitute for the generic version when presented with a

prescription for the brand-name counterpart. Since passage of the Hatch-Waxman Amendments,

every state has adopted substitution laws that either require or permit pharmacies to substitute



                                                   17
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 18 of 58



generic equivalents for brand prescriptions (unless the prescribing physician has specifically

ordered otherwise by writing “dispense as written” or similar language on the prescription).

        59.     There is an incentive to choose the less expensive generic equivalent in every link

in the prescription drug chain. Pharmaceutical wholesalers and retailers pay lower prices to

acquire generic drugs than to acquire the corresponding brand-name drug. Health insurers and

patients also benefit from the lower prices of generic products.

        60.     Until a generic version of the brand drug enters the market, there is no

bioequivalent generic drug to substitute for, and to compete with, the branded drug, and therefore

the brand manufacturer can continue to profitably charge very high prices (relative to cost)

without losing sales. As a result, brand manufacturers, who are well aware of generics’ rapid

erosion of their brand sales, have a strong incentive to delay the introduction of generic

competition into the market, including by using tactics such as the agreement at issue here.

        F.      The Impact of Authorized Generics

        61.     The 180-day marketing exclusivity to which first-filer generics may be entitled

does not prevent a brand manufacturer from marketing its own generic alternative to the brand

drug during the exclusivity period pursuant to its own approved NDA. Such an “authorized

generic” is literally identical to the brand drug, but is sold as a generic product either by the

brand manufacturer itself or through an authorized third party. Competition from an authorized

generic during the 180-day exclusivity period substantially reduces the price of both the ANDA

filer’s generic drug and the authorized generic and, in addition, forces the first-filer to share the

generic sales made at those lower prices with the brand-name manufacturer. Both of these

effects reduce the first-filer’s revenues and profits.

        62.     In its study, Authorized Generic Drugs: Short-term Effects and Long-Term Impact

(August 2011), the Federal Trade Commission found that authorized generics capture a
                                                  18
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 19 of 58



significant portion of sales, reducing the revenues generated by the first-filer’s generic product

by approximately 50% during the 180-day exclusivity period. The first-filing generic makes

significantly less money when it faces competition from an authorized generic because (1) the

authorized generic takes a large share of unit sales away from the first-filer; and (2) the presence

of an additional generic in the market causes prices to decrease.

       63.     Although first-filing generic manufacturers make significantly less money when

they must compete with an authorized generic during the first 180 days, drug purchasers benefit

from the lower prices caused by competition between the authorized generic and the first-filing

generic.

       64.     As a practical matter, authorized generics are the only means by which brand-

name manufacturers engage in price competition with manufacturers of AB-rated generic drugs.

Brand-name manufacturers generally do not reduce the price of their brand drugs in response to

the entry of AB-rated generics. Instead, they either raise the price to extract higher prices from

the small number of “brand-loyal” patients or, more typically, they continue to raise the price of

the brand drug at the same rate at which it was raised prior to generic entry.

       65.     Given the significant negative impact of an authorized generic on the first-filing

generic’s revenues, and the absence of any other form of price competition from the branded

manufacturer, a brand manufacturer’s agreement not to launch an authorized generic has

tremendous economic value to the generic manufacturer. Brand manufacturers have used such

agreements as a way to pay the first-filer to delay entering the market. Such agreements deprive

drug purchasers such as Plaintiffs of the lower prices resulting from two forms of competition.

During the initial period of delay agreed to by the ANDA filer, they effectively eliminate all

competition from AB-rated generic products and allow the brand manufacturer to preserve its

monopoly. And, during the period in which the branded company has agreed not to sell an
                                                 19
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 20 of 58



authorized generic, they eliminate competition between the ANDA filer’s generic and the

authorized generic, giving the ANDA filer a monopoly on generic sales.

        66.     As a means of compensating first-filing generic manufacturers, brand

manufacturers prefer no-AG agreements to cash payments because, in the case of no-AG

agreements, a portion of the compensation is paid by purchasers of the drug in the form of higher

generic drug prices. The generic manufacturer receives not only the profits that the brand

manufacturer would have made by launching an authorized generic in competition with the

ANDA filer’s product, but also the higher prices that result from the absence of that competition.

Thus, the payment to the generic manufacturer is shared between the brand manufacturer and the

generic manufacturer’s customers.

                                    V. OPERATIVE FACTS

        A.      AstraZeneca’s Seroquel XR Patents

        67.     AstraZeneca Pharmaceuticals L.P. is the holder of NDA No. 22-047, under

which the FDA granted approval for extended-release tablets containing various different

dosage strengths of the active ingredient 11-[4-[2-(2-hydroxyethoxy)ethyl]-1-piperazinyl]

dibenzo [b,f] [1,4] thiazepine fumarate, which is commonly referred to as quetiapine fumarate.

AstraZeneca Pharmaceuticals LP markets these tablets in the United States under the trademark

Seroquel® XR.

        68.      AstraZeneca Pharmaceuticals L.P. is the owner of U.S. Patent No. 4,879,288

(“the ‘288 Patent”). The ’288 Patent issued on November 7, 1989 from United States

Application No. 07/028,473, which was filed on March 20, 1987. Although the ’288 Patent was

originally set to expire on March 20, 2007, it received a patent term extension (“PTE”) of 1,651

days under 35 U.S.C. § 156. Based upon the PTE, the ’288 Patent expired on September 26,

2011.
                                               20
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 21 of 58



       69.      AstraZeneca UK Limited is the owner of the ’437 Patent. The ’437 Patent

issued on September 7, 1999 from United States Application No. 08/864,306, which was filed

on May 28, 1997. The ’437 Patent expired on May 28, 2017.

       70.      AstraZeneca submitted the ’288 and ’437 Patents for listing in the FDA Orange

Book under NDA No. 22-047. AstraZeneca Pharmaceuticals LP received pediatric exclusivity

for NDA No. 22-047, and the pediatric exclusivity associated with the ’288 and ’437 Patents

expired on March 26, 2012 and November 28, 2017, respectively.

       71.      Because the ’288 Patent expired on September 26, 2011 and its pediatric

exclusivity expired on March 26, 2012, neither the ’288 Patent nor its associated pediatric

exclusivity could have affected any generic drug company’s right, ability or willingness to

market a generic version of Seroquel XR after March 26, 2012.

       72.      The ’437 Patent contains one independent claim and fourteen dependent

claims. Independent claim 1 recites

       A sustained release formulation comprising a gelling agent and 11-[4-[2-(2-
       hydroxyethoxy) ethyl]-1-piperazinyl]dibenzo-[b,f][1,4]-thiazepine or a pharma-
       ceutically acceptable salt thereof, together with one or more pharmaceutically
       acceptable excipients.

Each of the fourteen dependent claims in the ’437 Patent incorporates the requirements of claim

1, including the requirement for a “gelling agent.” “It is axiomatic that dependent claims cannot

be found infringed unless the claims from which they depend have been found to be infringed.”

Wahpeton Canvas Co. v. Frontier, Inc., 870 F.2d 1546, 1553 (Fed. Cir. 1989). Accordingly, no

generic drug company’s ANDA or generic drug product could infringe the ’437 Patent unless it

contained, inter alia, a “gelling agent” as claimed in the ’437 Patent.




                                                 21
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 22 of 58



       B.       Handa and Accord File ANDAs for Generic Versions of Seroquel XR

       73.      Handa and Accord were the first generic manufacturers to file ANDAs with the

FDA containing Paragraph IV certifications regarding Seroquel XR patents.

       74.      Handa filed ANDA No. 90-482 for a generic version of extended-release

quetiapine fumarate. Between spring and fall of 2008, Handa amended its ANDA four times.

Handa was the first applicant to file a substantially complete application containing a Paragraph

IV certification for the 50 mg, 150 mg, 200 mg, and 300 mg strengths. As a result, it was

eligible for 180 days of regulatory exclusivity for those strengths of generic Seroquel XR.

Handa’s ANDA also included a Paragraph IV certification for the 400 mg strength, although

Handa was not the first applicant to file a substantially complete application containing a

Paragraph IV certification for the 400 mg strength.

       75.      Accord filed ANDA No. 90-681 for a generic version of extended-release

quetiapine fumarate on June 18, 2008. Accord was the first applicant to file a substantially

complete application containing a Paragraph IV certification for the 400 mg strength of

extended-release quetiapine fumarate. As a result, Accord was eligible for 180 days of

regulatory exclusivity for that strength of generic Seroquel XR.

       76.      Because Handa and Accord were the first generic companies to file

substantially complete ANDAs with Paragraph IV certifications, they each stood to receive a

significant and potentially highly profitable benefit under 21 U.S.C. § 355(j)(5)(B)(iv): 180-

days of marketing exclusivity during which the FDA would not grant final approval to any

other ANDA for generic Seroquel XR.

       77.      After receiving confirmation of receipt from the FDA for their ANDAs, Handa

sent four separate Paragraph IV notice letters to AstraZeneca of its ANDA. Each included a

detailed statement of the factual and legal basis as to why the ’437 Patent was invalid,
                                                22
             Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 23 of 58



unenforceable, and/or not infringed by Handa’s ANDA products. The Paragraph IV notice

letters included an offer of confidential access to Handa’s ANDA as required under the Hatch-

Waxman Act. The notice letters were dated July 10, 2008, July 23, 2008, October 16, 2008, and

November 14, 2008. The notice letters gave rise to an artificial act of infringement for purposes

of creating standing, thereby allowing AstraZeneca to bring a cause of Action for infringement

against Handa under the Hatch-Waxman Act (if AstraZeneca otherwise had a basis to sue under

Rule 11).

       78.       Similarly, Accord sent AstraZeneca two separate Paragraph IV notice letters

dated September 5, 2008 and January 23, 2009. Accord’s Paragraph IV certifications were

required by statute to include “a detailed statement of the factual and legal basis of the opinion

of the applicant that [’437 Patent] is invalid or will not be infringed,” by Accord’s generic

Seroquel XR products. Accord’s Paragraph IV notice letters also included an offer of

confidential access to Accord’s ANDA as required under the Hatch-Waxman Act. The notice

letters gave rise to an artificial act of infringement for purposes of creating standing, thereby

allowing AstraZeneca to bring a cause of Action for infringement against Accord under the

Hatch-Waxman Act (if AstraZeneca otherwise had a basis to sue under Rule 11).

       C.       The Seroquel XR Patent Litigation

       79.      AstraZeneca filed three patent infringement lawsuits against Handa in response

to Handa’s Paragraph IV certification notice letters. First, in response to Handa’s notice letters

dated July 10, 2008 and July 23, 2008, AstraZeneca filed Civil Action No. 08-cv-3773 in the

District of New Jersey on July 28, 2008. Second, on October 28, 2008, AstraZeneca filed Civil

Action No. 08-cv-5328 in the District of New Jersey in response to Handa’s notice letter dated

October 16, 2008. Third, on December 8, 2008, AstraZeneca filed Civil Action No. 08-cv-5997

in the District of New Jersey in response to Handa’s notice letter dated November 14, 2008.
                                                 23
               Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 24 of 58



       80.        AstraZeneca filed two patent infringement lawsuits against Accord in response

to Accord’s Paragraph IV certification notice letters. First, on September 26, 2008, AstraZeneca

filed Civil Action No. 08-cv-04804 against Accord in the District of New Jersey in response to

Accord’s notice letter dated September 5, 2008. Second, on February 10, 2009, AstraZeneca

filed Civil Action No. 09-cv-00619 against Accord in the District of New Jersey in response to

Accord’s notice letter dated January 23, 2009.

       81.        Several generic drug companies in addition to Handa and Accord filed ANDAs

seeking approval of generic versions of Seroquel XR (“the Later-Filing Generics”).

AstraZeneca subsequently filed seven patent infringement lawsuits relating to generic Seroquel

XR against four of the Later-Filing Generics in the District of New Jersey. On April 8, 2010,

AstraZeneca filed Civil Action No. 10-cv-1835 against Anchen Pharmaceuticals, Inc. and

Anchen, Inc. (together, “Anchen”). On August 16, 2010, AstraZeneca filed Civil Action No.

10-cv-4203 against Osmotica Pharmaceutical Corporation (“Osmotica”). Also on August 16,

2010, AstraZeneca filed Civil Action No. 10-cv-4205 against Torrent Pharmaceuticals Limited

and Torrent Pharma Inc. (together, “Torrent”). On September 28, 2010, AstraZeneca filed Civil

Action No. 10-cv-4971 against Torrent. On October 22, 2010, AstraZeneca filed Civil Action

No. 10-cv-5519 against Mylan Pharmaceuticals, Inc. and Mylan, Inc. (together, “Mylan”). On

April 29, 2011, AstraZeneca filed Civil Action No. 11-cv-2483 against Mylan. Also on April

29, 2011, AstraZeneca filed Civil Action No. 11-cv-2484 against Osmotica. The foregoing

seven patent infringement lawsuits are referred to herein as “the Later-Filer Seroquel XR Patent

Litigation.”

       82.        The Handa Seroquel XR Patent Litigation, the Accord Seroquel XR Patent

Litigation, and the Later-Filer Seroquel XR Patent Litigation are referred to collectively as “the

Seroquel XR Patent Litigation.”
                                                 24
                Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 25 of 58



          83.      During claim construction proceedings in the Seroquel XR Patent Litigation,

the district court construed the term “gelling agent” as “any substance which forms a gel when

in contact with water.”1

          84.      The 30-month stay preventing final FDA approval of Handa’s ANDA expired

no later than April 2011. The 30-month stay preventing final FDA approval of Accord’s

ANDA expired no later than July 2011.

          85.      On or about September 29, 2011, as further described below, AstraZeneca

reached a settlement with Handa resolving the Handa Seroquel XR Patent Litigation. As a

result, some or all of Handa’s defenses in the Handa Seroquel XR Patent Litigation were never

adjudicated.

          86.      On or about October 5, 2011, AstraZeneca reached a settlement with Accord

resolving the Accord Seroquel XR Patent Litigation. As a result, some or all of Accord’s

defenses in the Accord Seroquel XR Patent Litigation were never adjudicated.

          87.      AstraZeneca did not settle with the Later-Filing Generics prior to trial and the

Later-Filer Seroquel XR Patent Litigation proceeded to a bench trial in October 2011. At the

trial, three of the Later-Filing Generics – namely, Anchen, Osmotica, and Mylan – did not

advance a non-infringement defense, in part because their generic version(s) of Seroquel XR

used hydroxypropylmethylcellulose (“HPMC”), the “preferred gelling agent of the ’437

patent”:

          The proposed ANDA products of Anchen, Osmotica and Mylan Pharms contain
          HPMC, the preferred gelling agent of the ’437 patent. Anchen, Mylan and
          Osmotica have not contested that their proposed ANDA products would infringe
          various claims of the ’437 patent if those claims are not found to be invalid.2

1
 See AstraZeneca Pharm., LP v. Anchen Pharm., Inc., Civ. No. 10-cv-1835, 2012 WL 1065458, at *2
(D.N.J. Mar. 29, 2012).
2
    See AstraZeneca Pharm., LP, 2012 WL 1065458, at *8.
                                                   25
                  Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 26 of 58




           88.       The generic Seroquel XR product of the fourth Later-Filing Generic – i.e.,

Torrent – did not use HPMC but did use a “naturally-occurring hydrophilic polymer” sold

under the brand name Viscarin 209 that “hydrates and swells in the presence of water.”3 The

district court in the Later-Filer Seroquel XR Patent Litigation concluded that Viscarin 209 was

indeed a “gelling agent” under the court’s claim construction, and found that Torrent’s generic

Seroquel XR product infringed the ’437 Patent.4

           D.        Handa’s Unadjudicated Defenses Were Meritorious

           89.       Unlike the Later-Filing Generics, Handa successfully designed around the ’437

Patent by developing a non-infringing product that did not contain as “gelling agent” as

required by each of the claims of the ’437 Patent. Instead of using a hydrophilic “gelling agent,”

Handa’s products used a hydrophobic compound known as hydrogenated vegetable oil

(“HVO”). Each of the Later-Filing Generics, in contrast, used hydrophilic compounds that

formed gels when placed in contact with water. As explained below, Handa obtained a patent

on its novel formulation despite the ’437 Patent, reflecting the determination of the United

States Patent and Trademark Office (“PTO”) that Handa’s formulation was patentably distinct

from the formulation claimed in the ’437 Patent.

           90.       On July 24, 2008, Handa filed United States Provisional Application No.

61/083,270 (“the ’270 Application”). On September 5, 2008, Handa filed United States

Application Serial No. 12/205,356 (“the ’356 Application”), which claimed the benefit of the

filing date of the ’270 Application. On May 8, 2012, the ’356 Application issued as United

States Patent No. 8,173,637 (“the Handa ’637A Patent”). On March 28, 2011, Handa filed


3
    Id. at *11.
4
    Id. at *13.
                                                    26
                Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 27 of 58



United States Application Serial No. 13/073,873 (“the ’873 Application”), which claimed the

benefit of the filing date of the ’356 and ’270 Applications. On August 23, 2011, the ’873

Application issued as United States Patent No. 8,003,637 (“the Handa ’637B Patent”).

          91.      Handa disclosed the ’288 and ’437 Patents as prior art in the applications that

led to the Handa ’637A Patent and Handa ’637B Patent. By issuing the Handa ’637A Patent

and Handa ’637B Patent despite AstraZeneca’s ’288 and ’479 Patents, the examiner necessarily

determined that the claimed compositions in the Handa ’637A Patent and Handa ’637B Patent

were patentably distinct from the compositions disclosed and claimed in AstraZeneca’s ’288

and ’479 Patents.

          92.      As Handa’s own patents explain, HVO is a “hydrophobic” material that is

“non-gelling”:

          Examples of hydrophobic materials that can be used to form a non-gelling or
          non-swelling controlled release matrix for the atypical antipsychotic drug include
          beeswax, white wax, emulsifying wax, hydrogenated vegetable oil, hydrogenated
          castor oil, microcrystalline wax, cetyl alcohol, stearyl alcohol, free wax acids such
          as stearic acid, esters of wax acids, propylene glycol mono stearate, glycerol
          mono stearate, carnauba wax, palm wax, candelilla wax, lignite wax, ozokerite,
          ceresin wax, lardaceine, China wax and mixtures thereof. Other possible rate
          controlling excipients useful in the present invention include saturated
          hydrocarbons having from 25 to 31 carbon atoms, saturated alcohols having from
          25 to 31 carbon atoms, saturated monocarboxylic acids having from 25 to 31
          carbon atoms, esters obtained from said alcohols and monocarboxylic acids which
          are described in U.S. Pat. No. 6,923,984, incorporated herein by reference.5

          93.      The district court’s claim construction in the Seroquel XR Patent Litigation

requires that, inter alia, the “gelling agent” interact with “water” to “form [] a gel” (see supra);

accordingly, one of the important characteristics in determining whether a particular compound

is a “gelling agent” is whether it is “hydrophilic” (i.e., water loving) or “hydrophobic” (i.e.,

water hating). This is so because “hydrophobic” compounds such as HVO generally do not


5
    ’637A Patent at 6:24-39 (emphasis added).
                                                   27
                Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 28 of 58



interact with water. Indeed, the ’437 Patent itself indicates that the claimed “gelling agent”

must be “hydrophilic”: “The term gelling agent as used herein means any substance,

particularly a hydrophilic substance, which forms a gel when in contact with water. . . .”6

          94.       Although Handa settled before trial in the Seroquel XR Patent Litigation,

evidence and arguments at the trial for the non-settling generics confirm that Handa’s non-

infringement defense would have prevailed at trial. In opening statements, AstraZeneca’s

counsel focused on the fact that the Viscarin 209 in Torrent’s product was “hydrophilic” and

interacts substantially with water:

          Torrent does not use HPMC. Instead, Torrent uses a commercial carrageenan
          material called Viscarin GP209. Carrageenan, by way of background, is a
          naturally-occurring polymer, harvested from, believe it or not, seaweed, like
          FMC’s Viscarin GP209 product is a hydrophilic, that is it’s water loving, it
          hydrates and swells in the presence of the water.7

          95.       During the questioning of AstraZeneca’s expert regarding Viscarin 209, the

hydrophilicity of the compound was a focal point of the examination:

          Q.       Can you explain what part of the ’437 patent informs you what is
                   contemplated by the word “gel”?

          A.       Go back to the patent.

          Q.       I believe it’s tab four.

          A.       Tab four. In the second column is yellow highlighted materials of the
                   term “gelling agent” as used herein means a substance particularly a
                   hydrophilic substance, which forms a gel when in contact with water and
                   thus, includes such substances as, and it gives a long list of substances
                   which are polymers. The gelling agent is preferably
                   hydroxypropylmethylcellulose.

          Q.       The patent states it’s particularly a hydrophilic substance. Can you
                   explain to the Court what a hydrophilic gelling agent is?



6
    ’437 Patent at 2:43-45 (emphasis added).
7
    Later-Filer Seroquel XR Patent Litigation Trial Transcript (Oct. 3, 2011) at 8.
                                                       28
                 Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 29 of 58



           A.      Hydrophilic comes from hydro, water and philic, loves so it’s a material
                   that likes water, has intrinsic positive interAction with water, will tend to
                   hydrate and swell.

           Q.      So hydrophilic gelling agents will hydrate and swell?

           A.      They will hydrate and swell. . . .

           Q.      Now, Dr. Prud’homme, a moment ago when we were looking at the ’437
                   patent, we saw it refers to the use of hydrophilic polymers as gelling
                   agents. Are carrageenans [i.e., the compounds in Viscarin 209]
                   hydrophilic polymers?

           A.      Yes, they are.

           Q.      And what happens to these hydrophilic carrageenan polymers when they
                   come in contact with water?

           A.      Well, they will tend to hydrate and swell. They also tend to gel.8

This questioning, like the text in the ’437 Patent itself and AstraZeneca’s opening statement,

highlights why a hydrophobic compound like the HVO in Handa’s products was very unlikely

to be found to be a “gelling agent” as required by the claims of the ’437 Patent. Furthermore,

HVO could not have satisfied the requirement for a “gelling agent” under the doctrine of

equivalents because HVO is substantially different from the claimed “gelling agent” and further

does not satisfy the doctrine of equivalents’ function-way-result test.

           96.      Had Handa not settled with AstraZeneca, Handa would have prevailed on its

non- infringement defense. In addition, Handa had other meritorious defenses.

           E.      AstraZeneca Enters into Unlawful Reverse-Payment Agreements with
                   Handa and Accord

           97.      On or about September 29, 2011, AstraZeneca and Handa entered into the

Handa Non-Compete Agreement. On or about October 5, 2011, AstraZeneca and Accord

entered into the Accord Non-Compete Agreement.



8
    Id. (Oct. 3, 2011) at 74:7-79:25.
                                                        29
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 30 of 58



       98.       Under the terms of the Non-Compete Agreements, Handa and Accord

respectively agreed to quit their patent fights and delay their respective generic Seroquel XR

launches until November 1, 2016. In exchange for Handa’s and Accord’s agreements to delay

launching, AstraZeneca agreed not to compete with Handa or Accord by launching an

authorized generic for the first six months after their launches, i.e., AstraZeneca agreed not to

launch an authorized generic until May 1, 2017. The purpose and effect of the Non-Compete

Agreements was to prevent AstraZeneca from facing lower-priced generic competition for up to

five years and to allow Handa and Accord to sell generic Seroquel XR without competition

from authorized generic Seroquel XR for six months after Handa’s and Accord’s November 1,

2016 generic Seroquel launches, i.e., from November 1, 2016 through April 30, 2017.

       99.       On October 29, 2012, Par announced that it had acquired Handa’s ANDA No.

90-482. As part of Par’s acquisition of Handa’s ANDA, Handa assigned the Handa Non-

Compete Agreement to Par. As explained above, Par became an active participant and co-

conspirator in the pre-existing conspiracy between Handa and AstraZeneca and is jointly and

severally liable for all harm flowing from the conspiracy.

       100.      AstraZeneca always intended to launch an authorized generic to compete with

Handa/Par’s and Accord’s generic Seroquel XR products, as evident from the fact that

AstraZeneca actually did so on the first day it was allowed to under the terms of the Non-

Compete Agreements. But for the Non-Compete Agreements, AstraZeneca would have

launched authorized generic Seroquel XR at the time that Handa/Par and Accord launched, and

competed for generic Seroquel XR sales during Handa/Par’s and Accord’s 180-day exclusivity

periods. Instead, because of the Non-Compete Agreements, AstraZeneca waited 180 days after

Handa/Par’s and Accord’s generic Seroquel XR launches to launch competitive authorized

generic Seroquel XR.
                                                 30
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 31 of 58



       101.      Accord received FDA tentative approval for its ANDA No. 90-0681 on

December 14, 2010 and final approval on November 1, 2016. Accord’s 400 mg generic

Seroquel XR product would have received final approval before November 1, 2016 absent the

Accord Non-Compete Agreement. Handa received tentative approval from FDA on December

9, 2010. Par obtained final FDA approval for ANDA No. 90-482 on May 9, 2017, almost

exactly the end of its 180-day exclusivity period. Absent the Handa Non-Compete Agreement,

Handa/Par’s 50 mg, 150 mg, 200 mg and 300 mg strengths of generic Seroquel XR would have

received final FDA approval before November 1, 2016. Handa’s and Accord’s tentative FDA

approvals meant that their ANDAs were ready for FDA final approval but for the existence of a

patent or regulatory barrier.

       102.      AstraZeneca provided Handa/Par and Accord with licenses under its ’437

Patent, and reverse payments in the form of agreements not to launch authorized generic

versions of Handa/Par’s and Accord’s respective strengths of generic Seroquel XR (“no-AG

provisions” or “no-AG promises”). AstraZeneca was motivated to make these reverse

payments because it was a preferable alternative to AstraZeneca than risking an adverse ruling

on its patent, which would have caused earlier generic Seroquel XR entry.

       103.      But-for the Non-Compete Agreements, Par/Handa and Accord would have

been ready, able, and willing to launch their respective strengths of generic Seroquel XR much

earlier. Handa/Par’s and Accord’s generic Seroquel XR products would have launched upon

(1) the conclusion of the 30-month stays; (2) litigation victory by Handa/Par and Accord earlier

than November 1, 2016; or (3) a licensed generic Seroquel XR entry date earlier than

November 1, 2016 pursuant to agreement(s) with AstraZeneca that did not include unlawful

reverse payments from AstraZeneca to induce delay. See, e.g., King Drug Co. of Florence, Inc.

v. SmithKline Beecham Corp., 791 F.3d 388, 405 (3d Cir. 2015) (“when the parties’ settlement
                                               31
            Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 32 of 58



includes a [payment], the generic also presumably agrees to an early entry date that is later than

it would have otherwise accepted”); In re Niaspan Antitrust Litig., 42 F. Supp. 3d at 751-52 (a

reverse payment “is likely to induce the generic to agree to enter the market at a date later than

that to which it would otherwise agree”).

         104.   By on or about September 29, 2011, when the Handa Non-Compete Agreement

 was executed, Seroquel XR was generating nearly a billion dollars per year in revenues for

 AstraZeneca. A generic launch by Handa and/or Accord after prevailing in the patent

 litigation – or on an earlier date negotiated without any reverse payments – would have

 drastically reduced AstraZeneca’s profits. Thus, AstraZeneca had enormous incentives to

 avoid competition from Handa and Accord by entering into the Non-Compete Agreements.

         105.   The Non-Compete Agreements contained confidentiality provisions precluding

 the parties to those agreements from disclosing the key terms of the Non-Compete

 Agreements, including AstraZeneca’s covenants not to launch an authorized generic of

 Seroquel XR during Handa/Par’s and Accord’s 180-day exclusivity periods to compete with

 Handa/Par and Accord (the no-AG provisions). Although the parties subsequently made vague

 public references to their Non-Compete Agreements, they concealed the agreements’

 anticompetitive purpose and terms. No public reference to the Non-Compete Agreements

 disclosed that AstraZeneca agreed not to compete with an authorized generic during

 Handa/Par’s or Accord’s 180-day exclusivity periods.

         106.   Nor did the parties’ disclosures admit that the Non-Compete Agreements each

 included an agreed-upon anticompetitive no-authorized-generic provision as a payment from

 AstraZeneca to Handa/Par and to Accord in order to induce Handa/Par and Accord to delay

 generic Seroquel XR entry until November 1, 2016. Plaintiffs lacked sufficient indication of

 any quid pro quo until AstraZeneca actually launched its authorized generic Seroquel XR on
                                                 32
          Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 33 of 58



May 1, 2017, immediately after Handa/Par’s and Accord’s 180-day exclusivity periods ended.

Until that time, Plaintiffs and other purchasers of Seroquel XR had no way of knowing that

Handa/Par’s and Accord’s generic Seroquel XR entry dates were delayed by payments made

from AstraZeneca to Handa/Par and Accord in the form of no-authorized generic promises.

This was a deliberate concealment.

       107.   AstraZeneca’s decision to delay the launch of its authorized generic Seroquel

XR until Handa/Par’s and Accord’s 180-day exclusivities expired made no economic sense

other than as part of no-AG reverse-payment settlements. To the extent that a brand

manufacturer decides to launch an AG, the most profitable time to launch the AG is

simultaneously with the launch by the first ANDA filer. Thus, it would have been far more

profitable for AstraZeneca to have launched authorized generic Seroquel XR immediately

upon Handa/Par’s and Accord’s launches. AstraZeneca only agreed to delay its authorized

generic launch until May 1, 2017, 180 days after Handa/Par and Accord launched generic

Seroquel XR, as a quid pro quo for Handa/Par’s and Accord’s respective agreements to delay

generic Seroquel XR competition until November 1, 2016. As explained below, Plaintiffs had

no way of knowing of Defendants’ anticompetitive agreements until at least the time when it

became clear that AstraZeneca took the plainly irrational path of delaying its corresponding

authorized generic Seroquel XR launch.

       108.   As consideration for Handa/Par’s and Accord’s agreement to forgo selling

generic extended-release quetiapine fumarate in competition with AstraZeneca’s branded

Seroquel XR for up to five years, AstraZeneca agreed to share with Handa/Par and Accord the

monopoly profits from sales of branded Seroquel XR in the form of covenants not to compete

with Handa/Par’s and Accord’s generics with authorized generic Seroquel XR. Instead of

competing, which would have resulted in lower prices of both generic and branded Seroquel
                                              33
           Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 34 of 58



XR, AstraZeneca agreed and conspired with Handa/Par and with Accord to maintain the prices

of extended-release quetiapine fumarate at supracompetitive levels.

       109.    The Non-Compete Agreements benefitted Handa/Par and Accord by

guaranteeing that they would be the sole generic seller on the market for their respective

strengths during their 180-day exclusivity periods, which significantly increased Handa/Par’s

and Accord’s anticipated sales revenues during their exclusivity periods because: (1)

Handa/Par and Accord would capture all of the sales that would otherwise have gone to

competing authorized generic Seroquel XR, and (2) Handa/Par and Accord would be able to

charge significantly higher prices for their generic Seroquel XR products without price

competition from competing authorized generic Seroquel XR.

       110.    A brand company’s launch of a competing authorized generic is extremely

costly to any first-filer generic, such as Handa/Par and Accord, because the authorized generic

erodes the first-filer’s share of the overall generic volume and pushes down generic prices.

The authorized generic also cuts into the first-filer’s long-term “first mover advantage,” i.e.,

the continuing market advantage that can accrue to the first entrant. As the FTC noted in a

June 2009 report on authorized generics, “consumers benefit and the healthcare system saves

money during the 180-day exclusivity period when an [authorized generic] enters the market,

due to the greater discounting that accompanies the added competition provided by the

[authorized generic].” Thus, AstraZeneca’s covenants not to launch authorized generic

Seroquel XR during Handa/Par’s and Accord’s exclusivity periods were extremely valuable to

Handa/Par and Accord.

       111.    In addition, AstraZeneca sacrificed profits through its agreements not to launch

authorized generics of Handa/Par’s and Accord’s respective strengths of generic Seroquel XR.

Absent the unlawful Non-Compete Agreements, it would have made economic sense for
                                                34
           Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 35 of 58



AstraZeneca to launch authorized generics during Handa/Par’s and Accord’s 180-day

marketing exclusivity periods so that AstraZeneca would retain some portion of the sales that

Handa/Par’s and Accord’s less expensive generics would otherwise capture.

       112.    As alleged above, an authorized generic typically captures approximately 50%

of the generic unit sales during the first 180-days of generic marketing. Thus, AstraZeneca’s

promise not to launch an AG of Seroquel XR (the no-AG provision) constituted very large

payments to Handa/Par and Accord.

       113.    Specifically, U.S. sales of Seroquel XR for the four dosage strengths for which

Par was the first-filer (the 50 mg, 150 mg, 200 mg and 300 mg strengths) were, and were

expected to be, approximately $911 million for the 12 months ending September 30, 2016.

Thus, Defendants could assume that 6 months (or half a year) of brand sales (the duration of

AstraZeneca’s covenant not to launch an authorized generic) would generate revenue of

approximately $455.5 million (half of AstraZeneca’s $911 million in annual Seroquel XR

revenue.

       114.   In the pharmaceutical industry, a generic typically takes 80% (or more) of the

brand sales over the first six months following generic entry. Thus, approximately $364.4

million worth of brand sales would be converted to the generic ($455.5 million * 0.8) during

the period of Handa/Par’s 180-day exclusivity (the duration of AstraZeneca’s covenant not to

launch an authorized generic). With only one generic on the market, the generic is typically

priced at 70% of the brand, which would result in generic sales of approximately $255.08

million ($364.4 million * 0.7). Thus, the generic Seroquel XR sales revenue that would have

reasonably been anticipated by Handa/Par during the 180-day exclusivity period without

competition from an AG would be approximately $255.08 million.



                                              35
          Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 36 of 58



       115.    Handa/Par’s expectations would have differed dramatically had AstraZeneca

not promised to refrain from competing with authorized generic Seroquel XR. According to an

FDA study of the effects of additional generic competitors on the generic price, the entry of a

second generic drives the average generic price down to 50% of the brand price or less. Thus,

while the brand would still lose 80% of six months of sales, or $364.4 million, the

corresponding value of the generic sales would only be $182.2 million ($364.4 million * 0.5).

And, Handa/Par would expect to split those sales evenly with AstraZeneca’s authorized

generic. Thus, without the no-AG promise in the Handa Non- Compete Agreement,

Handa/Par’s sales of generic Seroquel XR during the first 6 months would be expected to be

approximately $91.1 million ($182.2 million * 0.5).

       116.    As a result, the expected value at the time of the Handa Non-Compete

Agreement to Handa/Par of the no-AG provision versus facing competition from an AG would

have been as much as approximately $163.98 million, the difference between the amount

Handa/Par would reasonably expect to earn as the only generic seller on the market for 180

days following launch and the amount it would reasonably expect to earn if it faced

competition from an AG during this 180-day period ($255.08 million - $91.1 million). Thus,

AstraZeneca’s agreement not to launch an AG for 6 months following Handa/Par’s generic

launch was a payment to Handa/Par of as much as $163.98 million. The no-AG promise to

Handa/Par was tantamount to AstraZeneca handing this amount to Handa/Par in cash.

       117.    The same math and reasoning apply to Accord. Specifically, in exchange for

Accord’s commitment not to launch its generic 400 mg strength Seroquel XR until November

1, 2016, AstraZeneca promised Accord that it would not launch an authorized generic version

of 400 mg strength Seroquel XR until May 1, 2017. AstraZeneca’s sales of the 400 mg

strength of Seroquel XR in 2015 (the last full calendar year before generic Seroquel XR entry)
                                               36
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 37 of 58



    were, and were expected to be, approximately $421 million. Using the same math as used for

    Handa/Par, the promise from AstraZeneca to Accord to not compete during Accord’s 180-day

    exclusivity period was worth approximately $75.78 million.9

           118.   AstraZeneca often competes with first-filers by launching authorized generics.

    The FTC has found that, in the time period from 2001 to 2008, only four companies launched

    more authorized generics than AstraZeneca:10




9
 Specifically, Accord’s revenues absent competition from an AG would be expected to be $421
million*.5 *.8 *.7, or $117.88 million. Accord’s revenues if it faced competition from an AG would be
expected to be $421 million*.5*.8*.5*.5, or $42.1 million. The difference is $75.78 million ($117.88
million - $42.1 million).
10
  FTC, Authorized Generic Drugs at 16 (“For each company, the graph includes all AGs marketed
pursuant to the company’s NDAs, whether marketed internally (e.g., by a subsidiary), or through an
external generic partner.”).
                                                   37
Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 38 of 58




                            38
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 39 of 58



       119.     AstraZeneca has launched authorized generics with respect to at least the

following branded drugs: Accolate, Toprol-XL, Novaldex, Entocort EC, Pulmicort, Atacand,

Plendil, Prilosec, and Nexium.

       120.     It is economically rational for a brand manufacturer that intends to compete for

generic sales by launching an authorized generic to do so contemporaneously with the first

ANDA filer’s launch. This is because, during the first-filer’s 180-day exclusivity, the only

possible competitors for generic sales are the first-filer and the brand’s authorized generic. No

later-filing generic can launch during this time. As the Third Circuit observed, “Absent a no-

AG promise, launching an authorized generic would seem to be economically rational for the

brand.” King Drug, 791 F.3d at 405.

       121.     Thus, it would have been economically rational for AstraZeneca to have

launched authorized generic Seroquel XR contemporaneously with market entry by Handa/Par

and Accord instead of after Handa/Par’s and Accord’s 180-day exclusivity periods. In the

absence of the anticompetitive Non-Compete Agreements, AstraZeneca would have done so.

Specifically, absent the Handa Non-Compete Agreement, AstraZeneca would have launched

authorized generic Seroquel XR in the 50 mg, 150 mg, 200 mg and 300 mg strengths

contemporaneous with Handa/Par’s launch of generic Seroquel SR in these same strengths.

Absent the Accord Non- Compete Agreement, AstraZeneca would have launched authorized

generic Seroquel XR in the 400 mg strength contemporaneous with Accord’s launch of generic

Seroquel XR in the 400 mg strength.

       122.     Conversely, if there were no agreements preventing AstraZeneca from launching

immediately upon Handa/Par’s and Accord’s launches, AstraZeneca’s delay of its authorized

generic Seroquel XR until Handa/Par’s and Accord’s 180-day exclusivity periods expired

would have been economically irrational. There was no economically rational reason for
                                                39
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 40 of 58



AstraZeneca to delay its launch of AG Seroquel XR launches and competition with Handa/Par

and Accord during Handa/Par’s and Accord’s 180-day exclusivity periods. During the 180-day

exclusivity period, AstraZeneca would only have to compete with a single generic competitor in

each strength. After expiry of Handa/Par’s and Accord’s 180-day exclusivity periods, other

generics could and would launch and AstraZeneca’s AG would have to compete with those

other generics too. Thus, it only made sense for AstraZeneca to forgo its authorized generic

launch during Handa/Par’s and Accord’s 180-day exclusivity periods as part of anticompetitive

market-allocation or output-restriction agreements to compensate Handa/Par and Accord for

delaying generic Seroquel XR competition.

       123.     The payments flowing from AstraZeneca to Handa/Par and to Accord via the

Non-Compete Agreements’ no-AG provisions had a cash value of as much as approximately

$163.98 million to Handa/Par and $75.78 million to Accord. AstraZeneca intended these

payments to induce Handa/Par and Accord to delay entry into the market for Seroquel XR and

its generic equivalents in return for a share of AstraZeneca’s monopoly profits. This was a per

se illegal naked market allocation or output restriction agreement. But even under the rule of

reason, the reverse payments from AstraZeneca to Handa/Par and Accord are unjustified, and

Defendants had no procompetitive justification or other legitimate explanation for the

payments. There is no conceivable procompetitive justification for a covenant to delay the

launch of authorized generics.

       124.     Any agreement resolving AstraZeneca’s patent infringement claim without the

unlawful no-AG agreement would have resulted in far less (or no) delay of Handa/Par’s and

Accord’s generic Seroquel XR, more robust generic competition, and lower generic prices. But

for the Non-Compete Agreements, Handa/Par and Accord would have launched their respective

strengths of generic Seroquel XR earlier: at risk, following a patent litigation victory, or
                                                 40
               Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 41 of 58



pursuant to a negotiated entry date as part of an agreement that did not include reverse

payments.11 At the same time, AstraZeneca would have competed for generic Seroquel XR

sales by immediately launching authorized generic Seroquel XR instead of waiting to launch its

authorized generic Seroquel XR for 6 months following Handa/Par’s and Accord’s generic

launches.

        125.     Had Handa/Par and Accord launched their respective strengths of generic

Seroquel XR earlier, those Later-Filing Generics would have launched earlier as well. But for

the bottleneck of generic competition caused by the Non-Compete Agreements, one or more

Later-Filing Generics would have launched earlier, along with Handa/Par’s generic, Accord’s

generic, and the authorized generic, lowering generic Seroquel XR prices even further.

        126.     Handa/Par and Accord did not refrain from launching earlier than November 1,

2016 because of the potential risk that they would infringe the ’437 Patent. Rather, Handa/Par’s

and Accord’s generic launches were delayed by the anticompetitive Non-Compete Agreements,

just as Defendants understood and intended. In addition, Handa/Par and Accord, as the first

ANDA filers for their respective strengths, had 180 days of regulatory exclusivity for those

strengths during which no subsequent filer could launch an ANDA version of Seroquel XR.

Thus, Handa/Par, Accord and AstraZeneca all recognized that delaying Handa/Par’s and

Accord’s generic launches in exchange for no-AG covenants would benefit each of them.

AstraZeneca would benefit by continuing to charge monopoly prices for Seroquel XR almost

until expiry of the ’437 Patent despite the patent’s weakness. Handa/Par and Accord benefitted




11
   As the Supreme Court has stated, brand and generic companies can settle without reverse payments.
“They may, as in other industries, settle in other ways, for example, by allowing the generic manufacturer
to enter the patentee’s market prior to the patent’s expiration, without the patentee paying the challenger to
stay out prior to that point.” FTC v. Actavis, 570 U.S. 136, 158 (2013).
                                                     41
Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 42 of 58
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 43 of 58



prices for extended-release quetiapine fumarate would have been lower. Generic versions of

Seroquel XR would have become available much earlier – through a Handa and/or Accord

patent victory, an at-risk launch, or agreement(s) that did not include unlawful payments for

delay. Under any such scenario, Plaintiffs would have paid lower prices for Seroquel XR and

its generic equivalents. Defendants, by their conduct, have injured Plaintiffs by causing them to

pay millions of dollars in overcharges on their purchases of extended-release quetiapine

fumarate.

                               VI. INTERSTATE COMMERCE

       130.     The drugs at issue in this case are sold in interstate commerce. Defendants’

unlawful activities, as alleged above, have occurred in, and have had a substantial impact on,

interstate commerce.

                          VII. CLAIM ACCRUAL AND TOLLING

       131.      By virtue of their assignments, Plaintiffs are absent class members in the

putative direct purchaser class Action filed by J.M. Smith Corporation d/b/a Smith Drug

Company. See J.M. Smith Corp. v. AstraZeneca Pharms. L.P. et al., Case No. 1:19-cv-7233

(S.D.N.Y.) (filed Aug. 2, 2019). Plaintiffs have a cause of Action each time they or their

assignors purchased Seroquel XR or generic Seroquel XR at a price higher than would have

been paid absent Defendants’ unlawful conduct. The J.M. Smith complaint was filed on August

2, 2019 and tolled the applicable statute of limitations as to all putative class members. Thus, at

a minimum, Plaintiffs’ Complaint is timely as to all claims for overcharges based on purchases

of branded or generic Seroquel XR that occurred during the four years prior to the filing date of

the J.M. Smith complaint (i.e., beginning on August 3, 2015).

       132.      Plaintiffs’ claims based on purchases prior to August 3, 2015 are also timely

because Defendants fraudulently concealed their unlawful conduct and Plaintiffs did not and
                                                43
               Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 44 of 58



could not have discovered that conduct by the exercise of reasonable diligence prior to May

2017, thereby tolling the statute. The doctrine of fraudulent concealment applies because (1)

Defendants affirmatively concealed the existence of this cause of Action, (2) Plaintiffs

remained in ignorance of this cause of Action until on or about May 1, 2017, and (3) Plaintiffs’

continuing ignorance was not attributable to lack of diligence on their part.

        133.      Specifically, Defendants concealed from Plaintiffs the terms of the Non-

Compete Agreements pursuant to which AstraZeneca agreed not to launch authorized generic

Seroquel XR during Handa/Par’s and Accord’s 180-day exclusivity periods – a common form

of “pay-for-delay.” Even when limited information about the Non-Compete Agreements was

made available in SEC filings or press releases, the key illegal terms, the no-AG promises, were

not disclosed. No publicly available information states that the Non-Compete Agreements

precluded AstraZeneca from launching authorized generic Seroquel XR for 180 days following

Handa/Par’s and Accord’s generic launches.

        134.      Moreover, the Non-Compete Agreements were inherently self-concealing. Had

their unlawful provisions not been kept secret, they would not have succeeded, because of, inter

alia, the availability of injunctive relief to prevent their performance.

        135.      Plaintiffs remained in ignorance of this cause of Action until approximately

May 2017, which is less than four years prior to the filing of the J.M. Smith Action or this

Action, and Plaintiffs’ continuing ignorance was not attributable to a lack of diligence on their

part.

        136.      Specifically, Plaintiffs had insufficient knowledge to file an antitrust claim until

at least May 1, 2017, when AstraZeneca launched an authorized generic Seroquel XR in all

strengths simultaneously with the expiration of Handa/Par’s and Accord’s 180-day



                                                   44
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 45 of 58



exclusivities. Prior to that time Plaintiffs lacked any actual knowledge of an antitrust violation

and could not have discovered the violation through the exercise of reasonable diligence.

       137.      As a result of Defendants’ fraudulent concealment, the four-year statute of

limitation applicable to Plaintiffs’ claims was tolled and Plaintiffs’ claims are timely.

                             VIII. ANTICOMPETITIVE EFFECT

       138.      The Non-Compete Agreements enabled Defendants to: (a) prevent and delay

until November 1, 2016 the entry of less-expensive generic versions of Seroquel XR products in

the United States; (b) fix, raise, maintain, or stabilize the price of Seroquel XR products; (c)

allocate to AstraZeneca 100% of the U.S. market for Seroquel XR and its generic equivalents

until November 1, 2016; (d) allocate to Handa/Par 100% of U.S. sales of the 50 mg, 150 mg,

200 mg and 300 mg strengths of generic Seroquel XR from November 1, 2016 through April

30, 2017; and (e) allocate to Accord 100% of U.S. sales of the 400 mg strength of generic

Seroquel XR from November 1, 2016 through April 30, 2017.

       139.      Par launched generic 50 mg, 150 mg, 200 mg, and 300 mg strengths of

Seroquel XR on November 1, 2016, thereby triggering its 180-day exclusivity period as to those

strengths of generic Seroquel XR. Accord launched a generic version of the 400 mg strength of

Seroquel XR that same day, thereby triggering its 180-day exclusivity period as to the 400 mg

strength of generic Seroquel XR. At least three Later-Filing Generics received final approval

on or about May 9, 2017, shortly following the expiry of Par’s and Accord’s 180-day

exclusivity periods. AstraZeneca launched authorized generic Seroquel XR for all strengths (50

mg, 150 mg, 200 mg, 300 mg, and 400 mg) upon expiration of the 180-day exclusivity period.

       140.      But for the unlawful Handa Non-Compete Agreement, Handa/Par would have

begun selling a less expensive generic version of the 50 mg, 150 mg, 200 mg and 300 mg

strengths of Seroquel XR much earlier than November 1, 2016. Such sales would have
                                                 45
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 46 of 58



occurred via market entry by Handa/Par upon a Handa/Par litigation victory, at risk, or via a

licensed entry in a settlement with AstraZeneca that did not include a no-AG provision or any

other unlawful reverse payments from AstraZeneca to Handa/Par. Contemporaneously with

market entry by Handa/Par, AstraZeneca would have begun selling lower-priced authorized

generic Seroquel XR in the 50 mg, 150 mg, 200 mg and 300 mg strengths in direct competition

with the Handa/Par’s generic. Other generic manufacturers would have launched generic

Seroquel XR in the 50 mg, 150 mg, 200 mg and 300 mg strengths approximately 180 days after

Handa/Par’s launch.

       141.      Similarly, but for the illegal Accord Non-Compete Agreement, Accord would

have begun selling a lower-price generic version of Seroquel XR in the 400 mg strength earlier

than November 1, 2016. Such sales would have occurred via market entry by Accord following

a litigation victory, at-risk, or via a licensed entry in a settlement with AstraZeneca that did not

include a no-AG provision or any other unlawful reverse payments from AstraZeneca to

Accord. Contemporaneously with market entry by Accord, AstraZeneca would have begun

selling lower-priced authorized generic Seroquel XR in the 400 mg strength in direct

competition with Accord’s generic. Other generic manufacturers would have launched generic

Seroquel XR in the 400 mg strength approximately 180 days after Accord’s generic launch.

       142.      An increasingly competitive market for Seroquel XR and its generic

equivalents, with lower prices, would have thereafter emerged as additional generic Seroquel

XR products entered the market.

       143.      Defendants’ unlawful concerted Action has (a) delayed and suppressed the sale

of generic Seroquel XR in the United States, (b) enabled AstraZeneca to sell Seroquel XR at

artificially inflated, supracompetitive prices, (c) enabled Handa/Par and Accord to sell generic



                                                  46
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 47 of 58



Seroquel XR, at artificially inflated, supracompetitive prices, and (d) caused Plaintiffs to pay

supracompetitive prices for extended-release quetiapine fumarate tablets.

       144.      Defendants’ unlawful conduct deprived Plaintiffs of the benefits of competition

that the antitrust laws were designed to ensure.

                                  IX. ANTITRUST IMPACT

       145.      During the relevant period, Plaintiffs and their assignors purchased substantial

quantities of brand and generic Seroquel XR at supracompetitive prices. As a result of

Defendants’ illegal conduct, Plaintiffs (and their assignors) were compelled to pay, and did pay,

artificially inflated prices for their requirements of extended-release quetiapine fumarate. Those

prices were substantially greater than the prices that Plaintiffs would have paid absent the

illegal conduct alleged herein, because: (1) the price of Seroquel XR was artificially inflated by

Defendants’ illegal conduct, and (2) Plaintiffs were deprived of the opportunity to purchase

lower-priced generic versions of Seroquel XR sooner, which they would have done had they

had the opportunity. In addition, when generic versions of Seroquel XR were finally available,

prices of generic Seroquel XR were higher than they would have been absent Defendants’

unlawful conduct, and Plaintiffs have therefore incurred overcharges on their purchases of

generic Seroquel XR as well.

       146.      As a direct consequence of Defendants’ antitrust violations, Plaintiffs have

sustained substantial loss and damage to their business and property in the form of overcharges.

The full amount of such damages will be calculated after discovery and upon proof at trial.

                  X. MONOPOLY POWER AND MARKET DEFINITION

       147.     At all relevant times prior to November 1, 2016, AstraZeneca had and

maintained monopoly power in the market for Seroquel XR and its generic equivalents because

it had the power to maintain the price of extended-release quetiapine fumarate at
                                                   47
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 48 of 58



supracompetitive levels without losing enough sales to make the supracompetitive price

unprofitable.

       148.     Direct proof exists that AstraZeneca had monopoly power over the price of

extended-release quetiapine fumarate. Such direct evidence includes, among other things, the

abnormally high price-cost margins enjoyed by AstraZeneca prior to entry of generic Seroquel

XR and AstraZeneca’s ability to profitably maintain the price of Seroquel XR well above

competitive levels.

       149.     Manufacturers attempt to differentiate brand name drugs like Seroquel XR based

on features and benefits (including safety and efficacy), not based on price. Doctors and

patients are generally price-insensitive when prescribing and taking prescription drugs like

Seroquel XR. This price-insensitivity is due in part to the presence of insurance that bears

much of the cost of prescriptions and other institutional features of the pharmaceutical

marketplace. Different patients may respond differently to different drugs, and the existence of

other drugs within its therapeutic class did not constrain the price of Seroquel XR to its

competitive level absent AstraZeneca’s reverse payments. As a result of the market

imperfections described above, only AB-rated generic Seroquel XR constrains the price of

Seroquel XR to its competitive level.

       150.     Other drugs that are not AB-rated to Seroquel XR cannot be substituted

automatically for Seroquel XR by pharmacists, do not exhibit substantial cross-price elasticity

of demand with Seroquel XR, and thus are not economic substitutes for, nor reasonably

interchangeable with, Seroquel XR.

       151.     Other products are not substitutes for Seroquel XR or its generic equivalents, and

the existence of other products designed to treat depression, bipolar disorder, schizophrenia, or

other illnesses treated by Seroquel XR have not constrained AstraZeneca’s pricing of Seroquel
                                                 48
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 49 of 58



XR to the competitive level. AstraZeneca has never lowered the price of Seroquel XR in

response to the pricing of other branded or generic drugs.

       152.     AstraZeneca needed to control only the sales of Seroquel XR and its generic

equivalents, and no other products, in order to maintain the price of Seroquel XR profitably at

supracompetitive prices. Only the market entry of a competing, generic version of Seroquel XR

would render AstraZeneca unable to profitably maintain its prices of Seroquel XR without

losing substantial sales.

       153.     To the extent Plaintiffs are required to prove monopoly power circumstantially

by first defining a relevant product market, the relevant market is Seroquel XR (in all its forms

and dosage strengths) and AB-rated generic Seroquel XR (in all its forms and dosage strengths).

The relevant geographic market is the United States.

       154.     AstraZeneca’s anticompetitive reverse payments to Handa/Par and to Accord

demonstrate that AstraZeneca enjoyed market and/or monopoly power with respect to

extended- release quetiapine fumarate tablets.

       155.     A small but significant non-transitory price increase in the price of Seroquel XR

above its competitive level would not cause a loss of sales sufficient to make the price increase

unprofitable.

       156.     At all relevant times, high barriers to entry into the relevant market for Seroquel

XR and its generic equivalents existed, including patent and other regulatory protections, and

high costs of entry and expansion.

       157.     During the relevant period, Defendants’ conduct has significantly damaged

competition and consumers through a reduction of output and higher prices caused by the delay

of lower cost generic Seroquel XR.



                                                 49
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 50 of 58



       158.     AstraZeneca has maintained and exercised the power to exclude and restrict

competition to Seroquel XR and its AB-rated generics.

       159.     The relevant geographic market is the United States.

       160.     At all relevant times prior to November 1, 2016, AstraZeneca’s market share in

the relevant market was 100%, implying substantial monopoly power.

                                  XI. CLAIMS FOR RELIEF

                             CLAIM ONE
       VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
           (DEFENDANTS ASTRAZENECA, HANDA AND PAR)

       161.     Plaintiffs incorporate by reference the allegations set forth in paragraphs 1

through 160 above. This claim is asserted against Defendants AstraZeneca, Handa and Par.

       162.     Defendants AstraZeneca, Handa and Par have engaged in an unlawful contract,

combination, or conspiracy that has unreasonably restrained trade or commerce in violation of

Section 1 of the Sherman Act, 15 U.S.C. § 1.

       163.     On or about September 29, 2011, when the Handa Non-Compete Agreement was

executed, and possibly prior to the formal execution thereof, Defendants entered into an illegal

contract, combination and conspiracy in restraint of trade under which AstraZeneca agreed to

make a large reverse payment to Handa/Par in exchange for Handa/Par’s agreement to delay its

50 mg, 150 mg, 200 mg and 300 mg (the “Handa/Par Strengths”) generic Seroquel XR to the

market for up to 5 years. The purpose and effect of the Handa Non-Compete Agreement was to:

(a) allocate to AstraZeneca 100% of the U.S. sales of extended-release quetiapine fumarate for

the Handa/Par Strengths until November 1, 2016; (b) delay the availability of generic Seroquel

XR in the Handa/Par Strengths in the United States, thereby protecting Seroquel XR from any

generic competition in those strengths until November 1, 2016; (c) delay the entry of

AstraZeneca’s authorized generic in the Handa/Par Strengths until May 1, 2017, 180 days after
                                                 50
                Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 51 of 58



Handa/Par’s generic entry in the Handa/Par Strengths, and allocate to Handa/Par 100% of U.S.

sales of generic extended-release quetiapine fumarate for the Handa/Par Strengths prior to that

time; and (d) fix and maintain, at supracompetitive levels, the price that Plaintiffs paid for

extended-release quetiapine fumarate in the Handa/Par Strengths.

         164.     Par joined the illegal contract, combination and conspiracy in restraint of trade

when Par acquired Handa’s ANDA and Handa assigned to Par the Handa Non- Compete

Agreement. Par then further participated in the illegal contract, combination and conspiracy in

restraint of trade by performing and abiding by the unlawful Handa Non-Compete Agreement,

by selling generic Seroquel at supracompetitive prices, and by dividing the ill-gotten gains with

Handa.

         165.     Defendants AstraZeneca, Handa and Par are jointly and severally liable for the

injury to Plaintiffs caused by their unlawful conspiracy.

         166.     There is and was no legitimate, procompetitive justification for the payment

from AstraZeneca to Handa/Par that outweighs its harmful effect. Even if there were some

conceivable justification, the payment was neither necessary to achieve it, nor the least

restrictive means of achieving it.

         167.     As a direct, proximate, foreseeable, and intended result of the unlawful conspiracy

in restraint of trade, as alleged herein, Plaintiffs were harmed and suffered overcharge damages

on purchases of branded and generic Seroquel XR.

                              CLAIM TWO
         VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
             (DEFENDANTS ASTRAZENECA, HANDA AND PAR)

         168.     Plaintiffs incorporate by reference the allegations set forth in paragraphs 1

through 160 above. This claim is asserted against Defendants AstraZeneca, Handa and Par.



                                                   51
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 52 of 58



       169.     At all relevant times prior to November 1, 2016, AstraZeneca possessed

substantial market power (i.e., monopoly power) in the relevant market. AstraZeneca possessed

the power to control and maintain prices in, prevent prices from falling in, and exclude

competitors from, the relevant market.

       170.     Through the Handa Non-Compete Agreement, AstraZeneca, Handa and Par

conspired to unlawfully maintain AstraZeneca’s monopoly power in the relevant market by

agreeing to block and delay market entry of generic Seroquel XR in the Handa/Par Strengths.

       171.     The Handa Non-Compete Agreement (a) allocated to AstraZeneca 100% of the

U.S. sales of extended-release quetiapine fumarate in the Handa/Par Strengths until November

1, 2016; (b) delayed the availability of generic versions of Seroquel XR in the Handa/Par

Strengths in the United States, thereby protecting Seroquel XR in the Handa/Par Strengths from

any generic competition until November 1, 2016; (c) delayed the entry of AstraZeneca’s

authorized generic in the Handa/Par Strengths until May 1, 2017, 180 days after Handa/Par’s

generic entry in the Handa/Par Strengths, and allocated to Handa/Par 100% of the U.S. sales of

generic extended-release quetiapine fumarate in the Handa/Par Strengths prior to that time; and

(d) fixed and maintained, at supracompetitive levels, the price Plaintiffs paid for extended-

release quetiapine fumarate in the Handa/Par Strengths.

       172.     The goal, purpose and/or effect of the Handa Non-Compete Agreement was to

maintain, enhance, and extend AstraZeneca’s monopoly power, in violation of Sherman Act

Section 2, 15 U.S.C. § 2. The Handa Non-Compete Agreement was intended to and did prevent

and/or delay generic competition to Seroquel XR in the Handa/Par Strengths and enabled

AstraZeneca to continue charging supracompetitive prices for Seroquel XR in the Handa/Par

Strengths without a substantial loss of sales.



                                                 52
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 53 of 58



       173.     Defendants knowingly and intentionally conspired to maintain, enhance, and

extend AstraZeneca’s monopoly power in the relevant market.

       174.     Defendants specifically intended that the Handa Non-Compete Agreement

would maintain AstraZeneca’s monopoly power in the relevant market, and injure Plaintiffs

thereby.

       175.     Defendants each committed at least one overt act in furtherance of the

conspiracy.

       176.     As a direct, proximate, foreseeable, and intended result of Defendants’ concerted

monopolistic conduct, as alleged herein, AstraZeneca unlawfully maintained, enhanced, and

extended its monopoly power and Plaintiffs suffered overcharge damages on purchases of

branded and generic Seroquel XR.

                            CLAIM THREE
       VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
             (DEFENDANTS ASTRAZENECA AND ACCORD)

       177.     Plaintiff incorporate by reference the allegations set forth in paragraphs 1

through 160 above. This claim is asserted against Defendants AstraZeneca and Accord.

       178.     Defendants AstraZeneca and Accord have engaged in an unlawful contract,

combination, or conspiracy that has unreasonably restrained trade or commerce in violation of

Section 1 of the Sherman Act, 15 U.S.C. § 1.

       179.     On or about October 5, 2011, when the Accord Non-Compete Agreement was

executed, and possibly prior to the formal execution thereof, AstraZeneca entered into an illegal

contract, combination and conspiracy in restraint of trade under which AstraZeneca agreed to

make a large reverse payment to Accord in exchange for Accord’s agreement to delay its 400

mg strength generic Seroquel XR for up to 5 years, the purpose and effect of which was to: (a)

allocate to AstraZeneca 100% of the U.S. sales of extended-release quetiapine fumarate for the
                                               53
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 54 of 58



400 mg strength until November 1, 2016; (b) delay the availability of generic Seroquel XR in

the 400 mg strength in the United States, thereby protecting Seroquel XR from any generic

competition until November 1, 2016; (c) delay the entry of AstraZeneca’s authorized generic in

the 400 mg strength until May 1, 2017, 180 days after Accord’s entry with generic Seroquel XR

in the 400 mg strength, and allocate to Accord 100% of U.S. sales of generic extended-release

quetiapine fumarate for the 400 mg strength prior to that time; and (d) fix and maintain, at

supracompetitive levels, the price Plaintiffs paid for extended-release quetiapine fumarate in the

400 mg strength.

       180.     AstraZeneca and Accord are jointly and severally liable for the injuries to

Plaintiffs caused by the Accord Non-Compete Agreement.

       181.     There is and was no legitimate, procompetitive justification for the large

payment from AstraZeneca to Accord that outweighs its harmful effect. Even if there were

some conceivable such justification, the payment was neither necessary to achieve it, nor the

least restrictive means of achieving it.

       182.     As a direct, proximate, foreseeable, and intended result of the unlawful Accord

Non-Compete Agreement, as alleged herein, Plaintiffs suffered overcharge damages on

purchases of branded and generic Seroquel XR.

                             CLAIM FOUR
          VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
                 (DEFENDANTS ASTRAZENECA AND ACCORD)

       183.     Plaintiffs incorporate by reference the allegations set forth in paragraphs 1

through 160 above. This claim is asserted against Defendants AstraZeneca and Accord.

       184.     At all relevant times prior to November 1, 2016, AstraZeneca possessed

substantial market power (i.e., monopoly power) in the relevant market. AstraZeneca possessed


                                                 54
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 55 of 58



the power to control prices in, prevent prices from falling in, and exclude competitors from the

relevant market.

       185.     Through the Accord Non-Compete Agreement, AstraZeneca conspired with

Accord to maintain, enhance, and extend AstraZeneca’s monopoly power in the relevant market

by agreeing to block and delay market entry of generic Seroquel XR in the 400 mg strength.

       186.     The Accord Non-Compete Agreement (a) allocated to AstraZeneca 100% of the

U.S. sales of extended-release quetiapine fumarate in the 400 mg strength until November 1,

2016; (b) delayed the availability of generic versions of Seroquel XR in the 400 mg strength in

the United States thereby protecting Seroquel XR in the 400 mg strength from any generic

competition until November 1, 2016; (c) delayed the entry of AstraZeneca’s authorized generic

in the 400 mg strength until May 1, 2017, 180 days after Accord’s generic entry in the 400 mg

strength, and allocated 100% of U.S. sales of generic extended-release quetiapine fumarate in

the 400 mg strength to Accord prior to that time; and (d) fixed and maintained, at

supracompetitive levels, the price Plaintiffs paid for extended-release quetiapine fumarate in the

400 mg strength.

       187.     The goal, purpose and/or effect of the Accord Non-Compete Agreement was to

maintain, enhance, and extend AstraZeneca’s monopoly power, in violation of Sherman Act

Section 2, 15 U.S.C. § 2. The Accord Non-Compete Agreement was intended to and did

prevent and/or delay generic competition to Seroquel XR in the 400 mg strength and enabled

AstraZeneca to continue charging supracompetitive prices for Seroquel XR in the 400 mg

strength until November 1, 2016 without a substantial loss of sales.

       188.     AstraZeneca knowingly and intentionally conspired with Accord to maintain,

enhance, and extend AstraZeneca’s monopoly power in the relevant market.



                                                55
              Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 56 of 58



       189.     AstraZeneca specifically intended that the Accord Non-Compete Agreement

would maintain AstraZeneca’s monopoly power in the relevant market, and injured Plaintiffs

thereby.

       190.     As a direct, proximate, foreseeable, and intended result of the Accord Non-

Compete Agreement, as alleged herein, AstraZeneca unlawfully maintained, enhanced, and

extended its monopoly power and Plaintiffs suffered overcharge damages on purchases of

branded and generic Seroquel XR.

                               CLAIM FIVE
           VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
                       (DEFENDANT ASTRAZENECA)

       191.     Plaintiffs incorporate by reference the allegations set forth in paragraphs 1

through 160 above. This claim is asserted against Defendant AstraZeneca.

       192.     At all relevant times prior to November 1, 2016, AstraZeneca possessed

substantial market power (i.e., monopoly power) in the relevant market. AstraZeneca possessed

the power to control prices in, prevent prices from falling in, and exclude competitors from the

relevant market.

       193.     By entering into the Handa Non-Compete Agreement and the Accord Non-

Compete Agreement, AstraZeneca willfully and intentionally maintained, enhanced, and

extended its monopoly power using restrictive or exclusionary conduct, rather than by

competing on the merits. Specifically, AstraZeneca (a) allocated to itself 100% of the market

for extended-release quetiapine fumarate in all strengths in the United States until November 1,

2016; (b) delayed the availability of generic versions of Seroquel XR in all strengths in the

United States, thereby protecting Seroquel XR in all strengths from any generic competition

until November 1, 2016; (c) delayed the entry of its authorized generic in all strengths until 180

days after Par’s and Accord’s entry with generic Seroquel XR products, approximately May 1,
                                               56
                 Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 57 of 58



2017, and allocated 100% of U.S. sales of generic extended-release quetiapine fumarate in the

Handa/Par Strengths to Handa/Par and 100% of U.S. sales of generic extended-release

quetiapine fumarate in the 400 mg strength to Accord prior to May 1, 2017; and (d) fixed and

maintained, at supracompetitive levels, the price Plaintiffs paid for extended-release quetiapine

fumarate.

          194.     It was AstraZeneca’s conscious objective to further its dominance in the relevant

market by and through the anticompetitive conduct alleged herein.

          195.     AstraZeneca’s anticompetitive conduct substantially harmed competition in the

relevant market.

          196.     As a direct, proximate, foreseeable, and intended result of AstraZeneca’s illegal

and monopolistic conduct, AstraZeneca unlawfully maintained, enhanced, and extended its

monopoly power, and Plaintiffs suffered overcharges on purchases of branded and generic

Seroquel XR.

                                     XII. PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for judgment against Defendants and for the following

relief:

          A.       A declaration that the conduct alleged above is in violation of sections 1 and 2 of

the Sherman Act;

          B.       An award of Plaintiffs’ overcharge damages, in an amount to be determined at

trial, trebled as provided by law;

          C.       An award of Plaintiffs’ costs and reasonable attorneys’ fees; and

          D.       Such other and further relief as the Court may deem just and proper.

                                    XIII. JURY TRIAL DEMAND

          Plaintiffs hereby demand a trial by jury of all issues so triable.
                                                    57
           Case 1:19-cv-10049 Document 1 Filed 10/30/19 Page 58 of 58



Dated: October 30, 2019              Respectfully submitted,

                                     /s/ Scott E. Perwin
                                     Scott E. Perwin (pro hac vice motion forthcoming)
                                     Lauren C. Ravkind (pro hac vice motion
                                     forthcoming)
                                     Anna T. Neill (pro hac vice motion forthcoming)
                                     KENNY NACHWALTER P.A.
                                     Four Seasons Tower
                                     1441 Brickell Avenue
                                     Suite 1100
                                     Miami, FL 33131
                                     Telephone: (305) 373-1000
                                     Facsimile: (305) 372-1861
                                     Email: sperwin@knpa.com
                                     Email: lravkind@knpa.com
                                     Email: aneill@knpa.com
                                     Attorneys for Plaintiffs




                                       58
